


Exhibit 10.37
TWELFTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as
of March 24, 2016 (this “Amendment No. 12”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent” as
hereinafter further defined), BlueLinx Corporation, a Georgia corporation,
successor by merger to the merger of BlueLinx Services Inc., a Georgia
corporation, with and into BlueLinx Corporation with BlueLinx Corporation as the
surviving corporation of such merger (“BlueLinx”), and BlueLinx Florida LP, a
Florida limited partnership (“BFLP”, and together with BlueLinx, each
individually a “Borrower” and collectively, “Borrowers”), BlueLinx Florida
Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx Florida Holding
No. 2 Inc., a Georgia corporation (“BFH2”), and together with BFH1, each
individually a “Corporate Guarantor” and collectively, “Corporate Guarantors”)
and BlueLinx Holdings Inc., a Delaware corporation (“Parent Guarantor”).
W I T N E S S E T H:
WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Corporate Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated August 4, 2006, by and among Agent, Lenders, Borrowers and Corporate
Guarantors, as amended by First Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 22, 2008, Second Amendment to Amended
and Restated Loan and Security Agreement, dated as of July 7, 2010, Third
Amendment to Amended and Restated Loan and Security Agreement, dated as of May
10, 2011, Fourth Amendment to Amended and Restated Loan and Security Agreement,
dated as of August 11, 2011, Fifth Amendment to Amended and Restated Loan and
Security Agreement and Lender Joinder, dated as of March 29, 2013, Sixth
Amendment to Amended and Restated Loan and Security Agreement, dated as of June
28, 2013, Seventh Amendment to Amended and Restated Loan and Security Agreement,
dated as of March 14, 2014, Eighth Amendment to Amended and Restated Loan and
Security Agreement, dated as of July 8, 2014, Ninth Amendment to Amended and
Restated Loan and Security Agreement, dated as of August 14, 2014, Tenth
Amendment to Amended and Restated Loan and Security Agreement, dated as of
February 18, 2015, and Eleventh Amendment to Amended and Restated Loan and
Security Agreement, dated as of March 10, 2016 (as from time to time further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);
WHEREAS, Borrowers and Corporate Guarantors and Parent Guarantor have requested
that Agent and Lenders (a) waive the requirement under Section 9.23 of the Loan
Agreement that, on or before May 1, 2016, Borrowers raise Additional Investments
of not less than $35,000,000, (b) extend the Final Maturity Date, (c) extend the
Tranche A Loan Maturity Date and (d) enter into certain other amendments to the
Loan Agreement;
WHEREAS, the parties hereto desire to enter into this Amendment No. 12 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendments.



--------------------------------------------------------------------------------




1.1    Additional Definitions. As used herein or in the Loan Agreement or in any
of the other Financing Agreements, the following terms shall have the meanings
set forth below and the Loan Agreement and the other Financing Agreements shall
be deemed and are hereby amended to include, in addition and not in limitation,
the following definitions:
“Amendment No. 12” shall mean the Twelfth Amendment to Amended and Restated Loan
and Security Agreement, dated as of March 24, 2016, by and among Agent,
Borrowers, Corporate Guarantors, Parent Guarantor and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
“CMBS Facility Documents” shall mean, collectively, (a) the Pooling and
Servicing Agreement, dated as of August 1, 2006, originally among Wachovia
Commercial Mortgage Securities, Inc., as depositor, Wachovia Bank, National
Association, as master servicer, Mortgage Loan Special Servicer, as special
servicer, and Wachovia Fargo Bank, N.A., as trustee, with respect to the
Commercial Mortgage Pass-Through Certificates, Series 2006-C27 in the original
amount of $3,079,909,568, and the agreements, documents and instruments executed
and delivered in connection therewith, and (b) the Pooling and Servicing
Agreement, dated as of August 1, 2006, originally among Banc of America
Commercial Mortgage Inc., as depositor, Bank of America, National Association,
as sponsor and master servicer, Mortgage Loan Special Servicer, as special
servicer, and Wachovia Fargo Bank, N.A., as trustee, with respect to the
Commercial Mortgage Pass-Through Certificates, Series 2006-4 in the original
amount of $2,461,546,000, and the agreements, documents and instruments executed
and delivered in connection therewith, as the such documents in clauses (a) and
(b) now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
“Consultant” shall mean FTI Consulting, Inc. and any replacement or successor
consulting firm reasonably approved by Agent and Required Super-Majority
Lenders.
“Consulting Agreement” shall mean the agreement between Consultant and BlueLinx,
as such agreement may be amended, modified or supplemented.  
“Financial Covenant Compliance Excess Availability” shall mean during the
following months the amount of Excess Availability set forth next to such month
periods:



--------------------------------------------------------------------------------




Measurement Period
Excess Availability
March 24, 2016 through and including March 31, 2016


$35,000,000


April 1, 2016 through and including April 30, 2016


$35,500,000


May 1, 2016 through and including May 31, 2016


$36,000,000


June 1, 2016 through and including June 30, 2016


$36,500,000


July 1, 2016 through and including July 31, 2016


$37,000,000


August 1, 2016 through and including August 31, 2016


$37,500,000


September 1, 2016 through and including October 31, 2016


$38,000,000


November 1, 2016 through and including January 15, 2017


$35,000,000


January 16, 2017 through and including February 4, 2017


$37,000,000


February 5, 2017 and all times thereafter




$39,000,000



“Inventory Loan Amount” shall mean (a) from March 24, 2016 through September 30,
2016, $175,000,000, (b) from October 1, 2016 and at all times thereafter,
$150,000,000; provided, that, (i) for the calendar year 2017 and each calendar
year thereafter, during April 1 through September 30 of any such calendar year,
the Inventory Loan Limit shall be $175,000,000 and (ii) Revolving Loans
outstanding with respect to Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory shall not in
the aggregate at any one time exceed $45,000,000.
“Mortgage Lenders” shall mean, collectively, (a) the U.S. Bank National
Association, as Trustee for the Registered Holders of Wachovia Bank Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C27
and (b) Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of
America Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates,
Series 2006-4, successors in interest to German American Capital Corporation,
and their respective permitted successors and assigns.
“Mortgage Loan” shall mean the loan made by Mortgage Lenders to Mortgage Loan
Borrowers in the original principal amount of $295,000,000 in accordance with
the Mortgage Loan Agreement and the other Mortgage Loan Documents.
“Mortgage Loan Agreement” shall mean the Loan and Security Agreement, dated June
9, 2006, among Mortgage Loan Borrowers and the Mortgage Lenders, as amended
through the Seventeenth Amendment to Loan and Security Agreement, dated as of
March 24, 2016, as the same may be amended, modified, supplemented, extended,
renewed, restated, or replaced.
“Mortgage Loan Borrowers” shall mean the SPE Propcos from time to time party to
the Mortgage Loan Agreement as borrowers.
“Mortgage Loan Default” shall mean a “Default” as such term is defined in the
Mortgage Loan Agreement.



--------------------------------------------------------------------------------




“Mortgage Loan Documents” shall mean, collectively (as the same may be amended,
modified, supplemented extended, renewed, restated or replaced): (a) the
Mortgage Loan Agreement, (b) the Mortgage Loan Notes, (c) the SPE Mortgages, (d)
the Mortgage Loan Guaranty, (e) the Mortgage Loan Pledge Agreement, (f) the SPE
Master Lease, and (g) the agreements, documents and instruments set forth on
Exhibit E hereto.
“Mortgage Loan Event of Default” shall mean an “Event of Default” as such term
is defined in the Mortgage Loan Agreement.
“Mortgage Loan Guaranty” shall mean the Guaranty of Recourse Obligations, dated
June 9, 2006, by Parent Guarantor in favor of Mortgage Lenders, as amended by
the Seventeenth Amendment to Loan and Security Agreement, dated as of March 24,
2016, as the same be amended, modified, supplemented, extended, renewed,
restated, or replaced.
“Mortgage Loan Notes” shall mean, collectively (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time): (a)
the Amended, Restated and Consolidated Note A-1, dated June 9, 2006, made by SPE
Propcos, as maker, in favor of Mortgage Lenders, as payee, in the principal
amount of $147,500,000 and (b) the Amended, Restated and Consolidated Note A-2,
dated June 9, 2006, made by SPE Propcos, as maker, in favor of Mortgage Lenders,
as payee, in the principal amount of $147,500,000.
“Mortgage Loan Pledge Agreement” shall mean the Pledge Agreement, dated March
24, 2016, by Parent Guarantor in favor of Mortgage Lenders with respect to the
pledge of the equity interests of Parent Guarantor in the SPE Propcos, as the
same may be amended, modified, supplemented, extended, renewed, restated, or
replaced.
“Mortgage Loan Special Servicer” shall mean LNR Properties, LLC., a Florida
limited liability company, any replacement special servicer appointed pursuant
to the Mortgage Loan Agreement, its permitted successors and assigns.
“Parent Guarantee” shall mean the Limited Recourse Guarantee, dated March 24,
2016, by Parent Guarantor in favor of Agent and Lenders, as the same may be
amended, modified, supplemented, extended, renewed, restated, or replaced.
“Parent Pledge Agreement” shall mean the Pledge Agreement, dated March 24, 2016,
by Parent Guarantor in favor of Agent and Lenders with respect to the equity
interests of Parent Guarantor in the SPE Propcos, as the same may be amended,
modified, supplemented, extended, renewed, restated, or replaced.
“Permitted Mortgage Loan Refinancing” shall mean the incurrence of Indebtedness
by the SPE Propcos to refinance then outstanding amount of the Mortgage Loan;
provided, that, Parent Guarantor shall, or shall cause SPE Propcos to, satisfy
each of the following conditions as determined by Agent in good faith: (a) Agent
shall have received not less than ten (10) Business Days’ prior written notice
of the intention to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Agent, the amount of such Indebtedness, the
schedule of repayments and maturity date with respect thereto and such other
information with respect thereto as Agent may reasonably request, (b) the
principal amount of such Indebtedness that is in excess of the then outstanding
amount of the Mortgage Loan shall be in an amount not less than $50,000,000,
unless otherwise agreed to by Agent, (c) upon Agent’s request, Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, as duly
authorized, executed and delivered by the parties thereto, (d) the Indebtedness
shall not include terms and conditions with respect to the SPE Propcos which
are, taken as a whole, materially more burdensome or restrictive than those
included in the Mortgage Loan as reasonably determined by the Agent, (e) such
Indebtedness shall be incurred by SPE Propcos in a bona fide arm’s length
transaction and on terms and conditions that are commercially reasonable, (f) on
and after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, no Default or an Event of Default shall exist or have occurred
and be continuing, (g) the SPE Agreement shall continue in full force and
effect; and (h) Parent Guarantor shall not permit SPE Propcos to, directly or
indirectly, (i) amend, modify, alter or change any of the material terms of such
Indebtedness as in effect on the date of the incurrence of such Indebtedness in
accordance



--------------------------------------------------------------------------------




with the terms and conditions hereof, except, that, Parent Guarantor may, after
prior written notice to Agent, permit the SPE Propcos to amend, modify, alter or
change the terms thereof so long as any such amendment, modification, alteration
or change does not result in terms that, taken as a whole, are materially more
burdensome or less favorable than the terms of such Indebtedness as in effect on
the date such Indebtedness is incurred pursuant hereto as reasonably determined
by the Agent, or (ii) redeem, retire, defease, purchase or otherwise acquire
such Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, except as permitted by Section 9.24 hereof and (i) Parent Guarantor
shall, and shall cause SPE Propcos, to furnish to Agent copies of all material
notices or demands in connection with such Indebtedness received by Parent
Guarantor or any SPE Propco or on its behalf promptly after the receipt thereof
or sent by Parent Guarantor or any SPE Propco on its behalf concurrently with
the sending thereof, as the case may be.
“Permitted SPE Property Sale” shall mean a sale (including a sale leaseback
transaction) of all or substantially all of the SPE Properties in one or more
series of transactions; provided, that, Parent Guarantor shall satisfy each of
the following conditions as determined by Agent in good faith: (a) Agent shall
have received not less than ten (10) Business Days’ prior written notice of the
intention to sell such SPE Properties, together with the purchase price of such
SPE Properties, and such other information with respect thereto as Agent may
reasonably request, (b) the purchase price for the SPE Properties subject to
such sale shall be in an amount not less than the sum of (i) the then
outstanding amount of the Mortgage Loan plus (ii) $50,000,000, unless otherwise
agreed to by Agent, (c) on and after giving effect to such sale or sale
leaseback and the use of proceeds thereof, no Default or an Event of Default
shall exist or have occurred and be continuing, and (d) in connection with a
sale-leaseback transaction, Agent shall have received, in form and substance
satisfactory to Agent, a Collateral Access Agreement.
“Permitted SPE Property Reinvestment” shall mean a loss or damage to, or
condemnation of, any SPE Property that results in proceeds of insurance or an
award in an amount equal to or less than $500,000, which proceeds are used by
the applicable SPE Propco to fund the repair or replacement of such damaged or
condemned SPE Property; provided, that, (a) upon the repayment of all
outstanding Indebtedness arising under the Mortgage Loan pursuant to a Permitted
Mortgage Loan Refinancing or a Permitted SPE Property Sale, no Default or Event
of Default exists or has occurred and is continuing, and (b) the repair or
replacement of such SPE Property will be diligently pursued to satisfactory
completion of such SPE Property that is at least equal in value and of
substantially the same character as the SPE Property prior to such loss or
condemnation.
“Required Ultra Super-Majority Lenders” shall mean, at any time, those Revolving
Loan Lenders, other than Sponsor Affiliate Lenders, whose Pro Rata Shares
aggregate ninety percent (90%) or more of the aggregate of the Revolving Loan
Commitments of all Revolving Loan Lenders other than Sponsor Affiliate Lenders
provided, that, at any time there are 2 or more Lenders, “Required Ultra
Super-Majority Lenders” must include at least 2 Lenders (who are not Affiliates
of one another).
“SPE Agreement” shall mean the Agreement with respect to Special Purpose
Entities, dated March 24, 2016, by Parent Guarantor in favor of Agent and
Lenders, as acknowledged by SPE Propcos, as the same may be amended, modified,
supplemented, extended, renewed, restated, or replaced.
“SPE Intercreditor Agreement” shall mean the Equity Pledge Intercreditor
Agreement, dated as of March 24, 2016, among Agent, Mortgage Loan Special
Servicer, Borrowers, Corporate Guarantors, Parent Guarantor and SPE Propcos, as
the same may be amended, modified, supplemented, extended, renewed, restated, or
replaced.
“SPE Mortgages” shall mean mortgages and deeds of trust by each Mortgage Loan
Borrower in favor of Mortgage Lenders with respect to the SPE Property, as the
same may be amended, modified, supplemented, extended, renewed, restated, or
replaced.
“SPE Propcos” shall mean all single purposes entity limited liability companies
now or hereafter owned by Parent Guarantor, including, without limitation the
existing limited liability companies set forth on Schedule 1.3 hereto.



--------------------------------------------------------------------------------




“SPE Property” shall mean, as to any SPE Propco, any now owned or hereafter
acquired real or personal property of such SPE Propco.
“Specified Mortgage Loan Covenants” shall mean (a) Sections 5.1.2, 5.1.3, 5.1.4,
5.1.5, 5.1.6, 5.1.7, 5.1.8, 5.1.9, 5.1.11, 5.1.12, 5.1.13, 5.1.17, 5.1.19,
5.1.20, 5.1.21, 5.2.3, 5.2.4, 5.2.5, 5.2.6, 5.2.7, 5.2.9, 5.2.10, 5.2.11,
5.2.12, 5.2.13, 5.2.14, 5.2.18, 5.2.19, 5.2.20, 5.2.21, Article VI, Article VII,
Section 8.1, 8.3, 8.4, 8.6, 8.7.3, Article X, Section 11.1 and Sections 12.2 and
12.3 of the Mortgage Loan Agreement, (b) Sections 5.1.18, 5.2.1 and 5.2.2 of the
Mortgage Loan Agreement, other than in connection with a Permitted Mortgage Loan
Refinancing or a refinancing of a SPE Property, in each case in accordance with
Section 9.24(b)(ii) hereof and (c) Sections 5.2.8. 5.2.17 and 8.2 of the
Mortgage Loan Agreement, other than in connection with a Permitted SPE Property
Sale or a sale of any SPE Property, in each case in accordance with Section
9.24(b)(iii) hereof.
1.2    Amendments to Definitions.
(a)    All references to “Affiliate Lease” in the Loan Agreement and other
Financing Agreements shall be deemed and each such reference is hereby
redesignated “SPE Master Lease” and replaced with the following:
“SPE Master Lease” shall mean the Amended and Restated Master Lease Agreement,
dated as of June 9, 2006, by and among BlueLinx, as lessee, and ABP AL
(MIDFIELD) LLC, a Delaware limited liability company, and the other SPE Propcos,
as amended through the Thirteenth Amendment to Amended and Restated Master Lease
Agreement, dated March 24, 2016, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced.
(b)    All references to “Applicable NOLV Percentage” in the Loan Agreement and
other Financing Agreements are hereby deleted.
(c)    All references to “Borrowing Base” in the Loan Agreement and other
Financing Agreements shall be deemed and each such reference is hereby replaced
with the following:
        “Borrowing Base” shall mean, at any time, the amount equal to:
(a)    87.5% of the Net Amount of Eligible Accounts; provided, however, such
percentage shall be reduced by one percentage point for each percentage point
(or fraction thereof) by which Dilution exceeds 3%, plus
(b)    the amount equal to the lesser of: (i) sum of:
(A) the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Inventory and (2) 85% multiplied by the sum of the Net Orderly
Liquidation Value of Eligible Inventory, plus
(B) the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Domestic In-Transit Inventory and (2) 85% multiplied by the sum of the
Net Orderly Liquidation Value of Eligible Domestic In-Transit Inventory, plus
(C) the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible International In-Transit Inventory and (2) 85% multiplied by the sum of
the Net Orderly Liquidation Value of Eligible International In-Transit
Inventory, plus
(D) the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Re-Load Inventory and (2) 85% multiplied by the sum of the Net Orderly
Liquidation Value of Eligible Re-Load Inventory ; provided, that, the
commencement of the “high selling season” advance rates set forth in the most
recent inventory appraisal delivered to Agent in accordance with the terms of
Section



--------------------------------------------------------------------------------




7.3 hereof shall apply from March 10, 2016 through the last day of the “high
selling season” in such inventory appraisal, and thereafter the commencement of
the “high selling season” and the “low selling season” advance rates set forth
in the most recent inventory appraisal delivered from time to time in accordance
with the terms of Section 7.3 hereof shall apply on the dates set forth in such
appraisal, and
(ii) the Inventory Loan Amount, minus
(c)    the sum of all Reserves.
(d)    All references to the term “Eurodollar Rate” in the Loan Agreement and
the other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Eurodollar Rate” shall mean the higher of (a) the rate of interest (rounded
upwards, if necessary, to the nearest 1/100th) appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service as determined by Agent) as the
London interbank offered rate for deposits in US Dollars for a term comparable
to the applicable period of seven (7) days, fourteen (14) days, one, two, or
three months as selected by a Borrower (but if more than one rate is specified
on such page, the rate will be an arithmetic average of all such rates), and in
each case subject to the reserve percentage prescribed by governmental
authorities and (b) 0%.
(e)    All references to the term “Financing Agreements” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letters, the Parent Guarantee, the Parent Pledge Agreement, the SPE Agreement,
the SPE Intercreditor Agreement, and all notes, guaranties, security agreements,
stock pledge agreements, Deposit Account Control Agreements, Investment Property
Control Agreements, Collateral Access Agreements, intercreditor agreements, and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by any Borrower, any Guarantor or Parent Guarantor in
connection with this Agreement.
(f)    All references to the term “Final Maturity Date” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Final Maturity Date” shall mean July 15, 2017.
(g)    All references to the term “Financial Covenant Compliance Period” in the
Loan Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Financial Covenant Compliance Period” shall mean the period commencing on (1)
any date from March 24, 2016 through and including June 30, 2016 on which Excess
Availability is less than the Financial Covenant Compliance Excess Availability
for such applicable period and (2) any date from July 1, 2016 and thereafter on
which Excess Availability has been less than the greater of (a) the Financial
Covenant Compliance Excess Availability for such applicable period and (b) the
amount equal to twelve and one-half (12.5%) percent of the lesser of (i) the sum
of (A) the Borrowing Base and (B) the Tranche A Borrowing Base or (ii) the
Maximum Credit, and ending on a subsequent date on which Excess Availability has
been equal to or greater than the greater of (a) $45,000,000, and (b) the amount
equal to twelve and one-half (12.5%) percent of the lesser of (i) the sum of (A)
the Borrowing Base and (B) the Tranche A Borrowing Base or (ii) the Maximum
Credit, for the sixtieth (60th) consecutive day.
(h)    All references to the term “Guarantor” in the Loan Agreement and the
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:



--------------------------------------------------------------------------------




“Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) BlueLinx Florida Holding No. 1 Inc., a
Georgia corporation; (b) BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation; (c) BlueLinx Holdings Inc., a Delaware corporation, and (d) any
other Person that at any time after the date hereof becomes party to a guarantee
in favor of Agent or any Lender or otherwise liable on or with respect to the
Obligations or who is the owner of any property which is security for the
Obligations (other than Borrowers and Parent Guarantor); each sometimes being
referred to herein individually as a “Guarantor”; provided, that, the term
“Guarantor” shall not include Parent Guarantor.
(i)    All references to the term “Parent” in the Loan Agreement and the other
Financing Agreements shall be deemed and each such reference is hereby
redesignated “Parent Guarantor” and replaced with the following:
“Parent Guarantor” shall mean BlueLinx Holdings Inc., a Delaware corporation,
its successors and assigns.
(j)    All references to the term “Revolving Loan Commitment” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Revolving Loan Commitment” shall mean, as to any Revolving Loan Lender: (a) at
any time prior to the termination of the Revolving Loan Commitments, the amount
of such Revolving Loan Lender’s revolving loan commitment as set forth on
Schedule 1.1 hereto or on Schedule 1 to the Assignment and Acceptance Agreement
pursuant to which such Revolving Loan Lender became a Revolving Loan Lender
under this Agreement, as such amount may be adjusted from time to time in
accordance with the provisions of Section 13.6 hereof, and (b) after the
termination of the Revolving Loan Commitments, the unpaid amount of Revolving
Loans made by such Revolving Loan Lender and such Lender’s interest in the
Special Agent Advances and outstanding Letter of Credit Accommodations, in each
case as the same may be required to be adjusted from time to time in accordance
with the terms hereof.
(k)    All references to the term “Revolving Loan Threshold Limit” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Revolving Loan Threshold Limit” shall mean the amount, calculated at any time,
equal to $350,000,000, subject to adjustment as provided in Section 2.1(e)
hereof.
(l)    All references to the term “Tranche A Loan Commitment” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Tranche A Loan Commitment” shall mean, as to any Tranche A Loan Lender: (a) at
any time prior to the termination of the Tranche A Loan Commitments, the amount
of such Tranche Loan Lender’s loan commitment as set forth on Schedule 1.2
hereto or on Schedule 1 to the Assignment and Acceptance Agreement pursuant to
which such Tranche A Loan Lender became a Tranche A Loan Lender under this
Agreement, as such amount may be adjusted from time to time in accordance with
the provisions of Section 13.6 hereof, and (b) after the termination of the
Tranche A Loan Commitments, the unpaid amount of Tranche A Loans made by such
Tranche A Loan Lender and such Tranche A Loan Lender’s interest in the Special
Agent Advances and outstanding Letter of Credit Accommodations, in each case as
the same may be required to be adjusted from time to time in accordance with the
terms hereof.
(m)    All references to the term “Tranche A Loan Limit” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Tranche A Loan Limit” shall mean (a) from March 24, 2016 through and including
March 31, 2016, $20,000,000, (b) from April 1, 2016 through and including April
30, 2016, $19,000,000, (c) from May 1, 2016 through and including May 31, 2016,
$18,500,000, (d) from June 1, 2016 through and including June 30, 2016,
$18,000,000, (e) from July 1, 2016 through and including July 31, 2016,



--------------------------------------------------------------------------------




$17,500,000, (f) from August 1, 2016 through and including August 31, 2016,
$17,000,000, (g) from September 1, 2016 through and including September 30,
2016, $16,500,000, (h) from October 1, 2016 through and including October 31,
2016, $16,000,000, (i) from November 1, 2016 through and including November 30,
2016, $15,000,000, (j) from December 1, 2016 through and including July 14,
2017, $14,000,000, and (k) on and after July 15, 2017, the Tranche A Loan Limit
shall be $-0-.
(n)    All references to the term “Tranche A Loan Maturity Date” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Tranche A Loan Maturity Date” shall mean July 15, 2017 or earlier in accordance
with the terms and conditions hereof.
1.3    Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement.
Section 2.    Amendments to Loan Agreement.
2.1    Revolving Loans. Sections 2.1(c) and (d) of the Loan Agreement are hereby
replaced with the following:
“(c) Except in Agent’s discretion, with the consent of all Lenders other than
the Sponsor Affiliated Lenders, (i) the aggregate principal amount of all Loans
and Letter of Credit Accommodations outstanding at any time shall not exceed the
Maximum Credit, (ii) the aggregate principal amount of all Revolving Loans and
Letter of Credit Accommodations outstanding at any time shall not exceed the
Borrowing Base or the Revolving Loan Limit, (iii) the aggregate principal amount
of all Revolving Loans and Letter of Credit Accommodations outstanding based
upon Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory at any time
shall not exceed the applicable amount with respect to such Inventory as set
forth in the Inventory Loan Amount, and (iv) the aggregate principal amount of
all Tranche A Loans outstanding at any time shall not exceed the Tranche A
Borrowing Base or the Tranche A Loan Limit. Notwithstanding anything to the
contrary contained herein:
(i)     In the event that the aggregate principal amount of the outstanding
Loans and Letter of Credit Accommodations exceeds the Maximum Credit, then such
event shall not limit, waive or otherwise affect any rights of Agent or any
Lender in such circumstances or on any future occasions and Borrowers shall,
upon demand by Agent, which may be made at any time or from time to time,
immediately repay to Agent the entire amount of any such excess(es) for which
payment is demanded.
(ii) In the event that the aggregate principal amount of the outstanding
Revolving Loans and Letter of Credit Accommodations exceeds the Borrowing Base
(prior to giving effect to Reserves established at the issuance of such Letter
of Credit Accommodations), then such event shall not limit, waive or otherwise
affect any rights of Agent or any Lender in that circumstance or on any future
occasions and Borrowers shall, upon demand by Agent, which may be made at any
time or from time to time, immediately repay to Agent, for the ratable benefit
of the Revolving Loan Lenders, the entire amount of any such excess(es) for
which payment is demanded.
(iii) In the event that the aggregate principal amount of the outstanding
Revolving Loans and Letter of Credit Accommodations exceeds the Revolving Loan
Limit, then such event shall not limit, waive or otherwise affect any rights of
Agent or any Lender in that circumstance or on any future occasions and
Borrowers shall, upon demand by Agent, which may be made at any time or from
time to time, immediately repay to Agent, for the ratable benefit of the
Revolving Loan Lenders, the entire amount of any such excess(es) for which
payment is demanded.



--------------------------------------------------------------------------------




(iv) In the event that the aggregate principal amount of the outstanding
Revolving Loans and Letter of Credit Accommodations based upon Eligible
Inventory, Eligible Domestic In-Transit Inventory, Eligible International
In-Transit Inventory and Eligible Re-Load Inventory exceeds the applicable
amount with respect to such Inventory as set forth in the Inventory Loan Amount,
then such event shall not limit, waive or otherwise affect any rights of Agent
or any Lender in that circumstance or on any future occasions and Borrowers
shall, upon demand by Agent, which may be made at any time or from time to time,
immediately repay to Agent, for the ratable benefit of the Revolving Loan
Lenders, the entire amount of any such excess(es) for which payment is demanded
to the extent that no availability exists under the Borrowing Base for Agent to
allocate to any such excess Revolving Loans or Letter of Credit Accommodations.
    (v) In the event that the aggregate principal amount of the outstanding
Letter of Credit Accommodations exceeds the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(e) hereof, then such event shall not
limit, waive or otherwise affect any rights of Agent or any Lender in that
circumstance or on any future occasions and Borrowers shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent, for the ratable benefit of the Revolving Loan Lenders, the entire amount
of any such excess(es) for which payment is demanded, or, provide cash
collateral with respect to any Letter of Credit Accommodations outstanding in
excess of the Borrowing Base or sublimit for Letter of Credit Accommodations set
forth in Section 2.2(e) hereof in an amount equal to one hundred five percent
(105%) of the amount of such excess plus the amount of any fees and expenses
payable in connection therewith through the end of the expiration of such Letter
of Credit Accommodations.
    (vi) In the event that the aggregate principal amount of the outstanding
Tranche A Loans exceeds the Tranche A Borrowing Base or the Tranche A Loan
Limit, such event shall not limit, waive or otherwise affect any rights of Agent
or Tranche A Lenders in such circumstances or on any future occasions and
Borrowers shall, upon demand by Agent, which may be made at any time or from
time to time, immediately repay to Agent the entire amount of any such
excess(es) for which payment is demanded.
    (d) Borrowers may prepay without penalty or premium the principal of any
Loans, in whole or in part, subject to Section 6.4 hereof. Notwithstanding
anything to the contrary contained in Section 6.4 hereof,
        (i)     Borrowers shall make mandatory payments or prepayments of
principal in respect of the Tranche A Loans prior to the Final Maturity Date (A)
on the date of any regularly scheduled reduction in the amount of the Tranche A
Loan Limit to the extent a payment is required to be made to reduce the
outstanding Tranche A Loans to the amount equal to or less than the then
effective Tranche A Loan Limit, (B) using net cash proceeds of the sale of
Capital Stock after March 14, 2014 by a Borrower or Guarantor or one of its
Subsidiaries (including BlueLinx Building Products Canada Ltd.) in accordance
with Section 9.7(b)(iv) hereof or by Parent Guarantor or one of its Subsidiaries
(other than a Borrower, Guarantor, BlueLinx or Building Products Canada Ltd.) or
a sale of equity interests in an SPE Propco in accordance with Section
9.24(b)(iii) hereof) and (C) using net cash proceeds from the issuance of any
Indebtedness after March 14, 2014 by a Borrower or Guarantor or one of its
Subsidiaries (including BlueLinx Building Products Canada Ltd.) in accordance
with Section 9.9(f) or (o) hereof or by Parent Guarantor or one of its
Subsidiaries (other than a Borrower, Guarantor or BlueLinx Building Products
Canada Ltd.) or the incurrence of any Indebtedness, the net proceeds of which
are used to repay the Mortgage Loan by an SPE Propco in accordance with Section
9.24(b)(ii) hereof), so long as, in the case of the immediately preceding
clauses (B) and (C), as the case may be, the following conditions shall have
been satisfied: (1) on and after giving effect to such payment or prepayment,
Excess Availability is not less than $50,000,000, and (2) on and after giving
effect to such payment or prepayment, no Event of Default shall exist or have
occurred and be continuing; and
        (ii) The Tranche A Loans shall be repaid in full on the Tranche A Loan
Maturity Date.



--------------------------------------------------------------------------------




(iii)    Any prepayment (whether voluntary or mandatory) made by Borrowers
pursuant to this Section 2.1(d) shall (A) be made without penalty or premium and
(B) result in a permanent reduction in the Tranche A Loan Commitments. If the
Tranche A Loans are not repaid in accordance with Sections 2.1(d)(i) and (d)(ii)
hereof, it shall constitute an Event of Default.”
2.2    Letter of Credit Accommodations. Section 2.2(e) of the Loan Agreement is
hereby replaced with the following:
“(e)    Except in Agent’s discretion, with the consent of the Required Lenders,
the amount of all outstanding Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Agent or any Lender in
connection therewith shall not at any time exceed $15,000,000.”
2.3    Revolving Loan Threshold Limit. Section 2.6 of the Loan Agreement is
hereby replaced with the following:
“2.6 [Intentionally Deleted].”
2.4    Interest Rate. Section 3.1(b)(iv) of the Loan Agreement is hereby
replaced with the following:
“(iv)    no more than six (6) Interest Periods may be in effect at any one time,
of which (A) no more than one (1) Interest Period that is a seven (7) day
Interest Period and one that is a fourteen (14) day Interest Period with respect
to Revolving Loans may be in effect at any one time, and (B) no more than one
(1) Interest Period that is a seven (7) day Interest Period and one that is a
fourteen (14) day Interest Period with respect to Tranche A Loans may be in
effect at any one time,”
2.5    Collection of Accounts. Section 6.3(a) of the Loan Agreement is hereby
replaced with the following:
“(a)    Borrowers shall establish and maintain, at its expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Agent may specify, with such banks as are reasonably acceptable to Agent into
which Borrowers shall promptly deposit and direct their respective account
debtors to directly remit all payments on Receivables and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner. Borrowers
shall deliver, or cause to be delivered to Agent, a Deposit Account Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account is maintained as provided in Section 5.2 hereof or at any time and from
time to time Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers, may become bank’s customer with respect to the Blocked
Accounts and promptly upon Agent’s request, Borrowers shall execute and deliver
such agreements or documents as Agent may require in connection therewith.
Notwithstanding anything to the contrary contained herein or in any Deposit
Account Control Agreement relating to a Blocked Account, Agent shall not issue
to any bank at which a Blocked Account is maintained a notice of sole control or
other such instruction providing that the funds in such deposit accounts are to
be automatically on each Business Day remitted directly to the Payment Account
and that Borrowers are not permitted to access or otherwise direct such funds
unless either (i) an Event of Default has occurred, (ii) a Default with respect
to non-payment of the Obligations has occurred or (iii) Excess Availability is
less than the greater of (A) during the Tranche A Loan Availability Period,
$38,727,810, and at all times thereafter, $37,071,006 or (B) during the Tranche
A Loan Availability Period, the amount equal to fifteen (15%) percent of the
lesser of (1) the sum of (I) the Borrowing Base and (II) the Tranche A Borrowing
Base or (2) the Maximum Credit, and at all times thereafter, the amount equal to
fifteen (15%) percent of the lesser of (1) the Borrowing Base or (2) the
Revolving Loan Limit, at any time (any such period during which the Blocked
Accounts are subject to the sole control of Agent and Borrowers are not
permitted to access the Blocked Accounts is referred to herein is a “Blocked
Account Activation Period”).”



--------------------------------------------------------------------------------




2.6    Taxes. Section 6.5(g) of the Loan Agreement is hereby amended by adding
the following sentence at the end of such Section as follows:
“For purposes of determining withholding Taxes imposed under FATCA, from and
after March 24, 2016, Borrowers and Agent shall treat (and the Lenders hereby
authorize Agent to treat) the Loan Agreement as not qualifying as a
‘grandfathered obligation’ within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
2.7    Financial Statements. Section 9.6 of the Loan Agreement is hereby amended
to add a new Section 9.6(e) of the Loan Agreement:
“(e)    Parent Guarantor shall furnish or cause to be furnished to Agent and
Lenders, the following: (i) within forty-five (45) days after end of each fiscal
quarter), unaudited consolidated financial statements, together with the
consolidating financial statements used to prepare such consolidated financial
statements (including in each case balance sheets, statements of income and
loss, statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Parent Guarantor and its Subsidiaries as of the end of and
through such fiscal quarter, certified to be correct by the chief financial
officer of Parent Guarantor, subject to normal year-end adjustments and lack of
footnotes; and (ii) within ninety (90) days after the end of each fiscal year,
audited consolidated financial statements of Parent Guarantor and its
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of cash flow and statements of shareholders’ equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Parent Guarantor and its
Subsidiaries as of the end of and for such fiscal year, together with (A) the
unqualified opinion of independent certified public accountants, which
accountants shall be an independent accounting firm selected by Borrowers and
reasonably acceptable to Agent, that such financial statements have been
prepared in accordance with GAAP, and present fairly the results of operations
and financial condition of Parent Guarantor and its Subsidiaries as of the end
of and for the fiscal year then ended and (B) any management letters that may be
issued with regard to Parent Guarantor and its Subsidiaries.”
2.8    Reporting. Section 7.1(a) of the Loan Agreement is hereby amended by
replacing clauses (iv) and (v) with the following clauses (iv) through (viii):
“(iv) twice each fiscal month (on the first (1st) and fifteenth (15th) days of
each fiscal month), projections for the immediately succeeding thirteen (13)
weeks immediately after such delivery date of the Borrowing Base and Excess
Availability on a week-by-week basis, together with a review summarizing the
difference between (A) the actual results of the amounts of the Borrowing Base
and Excess Availability for any such period covered by the previous projections
and (B) the projected amounts of the Borrowing Base and Excess Availability for
such period set forth in the projections;
(v)    upon Agent’s reasonable request, (A) copies of customer statements,
purchase orders, sales invoices and credit memos, remittance advices and
reports, and copies of deposit slips and bank statements, (B) copies of shipping
and delivery documents and (C) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by any Borrower or any Guarantor;
(vi) reports received by Parent Guarantor or its Affiliates and its
professionals or advisors from the Consultant as set forth in the Consulting
Agreement;
(vii) ten (10) days’ prior written notice of the proposed sale of any SPE
Property, and such additional information with respect to such sale as Agent may
reasonable request, and in connection with any such proposed sale that is a
sale-leaseback, a Collateral Access Agreement in form and substance acceptable
to Agent; and



--------------------------------------------------------------------------------




        (viii) such additional, interim or other reports, schedules and
calculations (and backup documentation therefor) with regard to the Collateral
as Agent may reasonably request from time to time.
2.9    Inventory Covenants. Section 7.3(d) of the Loan Agreement is hereby
replaced with the following:
“(d) upon Agent’s request, Borrowers shall deliver or cause to be delivered to
Agent a full written appraisal as to the Inventory in form, scope and
methodology reasonably acceptable to Agent and by an appraiser acceptable to
Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely, (i) three (3) times in any twelve (12) month period
at Borrowers’ expense, (ii) in addition to the appraisals delivered pursuant to
clause (i) above, one (1) additional time in such twelve (12) month period at
Borrowers’ expense if a Compliance Period is in effect at any time during such
period, and (iii) in addition to the appraisals delivered pursuant to clauses
(i) and (ii) above, at any time or times as Agent may request at Borrowers’
expense upon the occurrence and during the continuance of an Event of Default;”
2.10    Compliance with Laws, Regulations, Etc. Section 9.3(d) of the Loan
Agreement is hereby replaced with the following:
“(d) Each Borrower and each Guarantor shall indemnify and hold harmless Agents,
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including attorneys’ fees and
legal expenses) directly or indirectly arising out of or attributable to the
use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of any Borrower, any Guarantor or any
SPE Propco and the preparation and implementation of any closure, remedial or
other required plans; provided, however, Borrowers and Guarantors need not
indemnity any such Person for losses, claims, damages, liabilities costs or
expenses arising from such Person’s gross negligence or willful misconduct. All
representations, warranties, covenants and indemnifications in this Section 9.3
shall survive the payment of the Obligations and the termination or non-renewal
of this Agreement.”
2.11    Financial Covenants. The following sentence is hereby added to the end
of Section 9.17(a) of the Loan Agreement:
“Borrowers and Guarantors shall be required to calculate and deliver to Agent
the Fixed Charge Coverage Ratio whether or not a Financial Covenant Compliance
Period is in effect.”
2.12    Excess Availability. Section 9.23 of the Loan Agreement is hereby
replaced with the following:
“9.23    Excess Availability. Borrowers shall at all times maintain Excess
Availability of not less than $35,000,000.”
2.13    Mortgage Loan. Section 9 of the Loan Agreement is hereby amended by
adding a new Section 9.24 as follows:
“9.24 Mortgage Loan Representations, Warranties and Covenants. Parent Guarantor
hereby represents, warrants and covenants in favor of Agent and Lenders that:
(a)    Parent Guarantor shall cause Mortgage Loan Borrowers to observe, perform
and fulfill, in all material respects, the terms and provisions of the Specified
Mortgage Loan Covenants (as in effect on the closing date of Amendment No. 12)
and Parent Guarantor shall cause Mortgage Loan Borrowers to do so
notwithstanding that the Mortgage Loan may be repaid or the applicable Mortgage
Loan Document may be terminated; provided, that, prior to the repayment in full
of the Mortgage Loan, if a Mortgage Loan Borrower breaches any such Specified
Mortgage Loan Covenant that results in a Mortgage



--------------------------------------------------------------------------------




Loan Event of Default so long as such Mortgage Loan Event of Default would not
result in an Event of Default under Section 10.1(o), then it shall not
constitute an Event of Default if Agent reasonably determines that (i) Parent
Guarantor and Mortgage Loan Borrowers are diligently pursuing remedies to cure
such Mortgage Loan Event of Default and (ii) such Mortgage Loan Event of Default
is capable of being cured within a reasonable time as determined by Agent in its
reasonable judgment.
(b)    In the event that (i) after the payment in full of the Mortgage Loan,
there is any casualty event or condemnation proceeding with respect to any SPE
Property that is not a Permitted SPE Property Reinvestment that results in the
receipt of any insurance or condemnation proceeds or a foreclosure or
deed-in-lieu of foreclosure with respect to any SPE Property that results in
proceeds or (ii) any Permitted Mortgage Loan Refinancing results in net cash
proceeds in excess of the then outstanding amount of the Mortgage Loan, Parent
Guarantor shall cause each Mortgage Loan Borrower to cause the excess net cash
proceeds of any such refinancing to be used to repay the Obligations together
with a corresponding increase in the minimum Excess Availability required in
Section 9.23 hereof by such amount; provided, that, prior to the repayment in
full of the Mortgage Loan, an individual SPE Propco may refinance a portion of
the Mortgage Loan using its individual SPE Property so long as (A) on and after
giving effect to such refinancing, the aggregate outstanding amount of the
Mortgage Loan when added to the principal amount of such mortgage loan
refinancing of the individual SPE Property is not greater than the aggregate
outstanding amount of the Mortgage Loan immediately before giving effect to such
individual SPE Property and (B) all of the conditions in a Permitted Mortgage
Loan Refinancing are satisfied, other than clause (b) of the definition of
Permitted Mortgage Loan Refinancing or (iii) any Permitted SPE Propco Property
Sale that results in net cash proceeds in excess of the then outstanding amount
of the Mortgage Loan, Parent Guarantor shall cause each Mortgage Loan Borrower
to cause the excess net cash proceeds of any such sale to be used to repay the
Obligations together with a corresponding increase in the minimum Excess
Availability required in Section 9.23 hereof by such amount; provided, that,
prior to the repayment in full of the Mortgage Loan, an individual SPE Propco
may sell its individual SPE Property so long as on and after giving effect to
such sale, the net cash proceeds of such sale are used to repay and permanently
reduce the then outstanding amount of the Mortgage Loan. On each date on which
Agent actually receives a distribution of any such net cash proceeds, such
distribution shall be applied in the same manner as repayments or payments
pursuant to the terms of this Agreement. Parent Guarantor shall notify Agent of
any such event in the foregoing clause (i) not later than five (5) Business Days
after the first date on which Parent Guarantor has knowledge of such event.
(c)    Parent Guarantor shall, and shall cause each Mortgage Loan Borrower to,
(i) notify Agent and Lenders of any Mortgage Loan Default or Mortgage Loan Event
of Default and (ii) furnish Agent and Lenders with all material demands, notices
or other materials concerning the Mortgage Loan, either received by a Mortgage
Loan Borrower or Parent Guarantor or on its behalf, promptly after receipt
thereof, or sent by a Mortgage Loan Borrower or Parent Guarantor or on its
behalf, concurrently with the sending thereof, as the case may be.
(d)    Parent Guarantor represents, warrants and covenants that (i) the
execution, delivery and performance by Parent Guarantor of the Parent Pledge
Agreement and the transactions contemplated by Amendment No. 12 do not
contravene or violate any provisions of the Mortgage Loan Documents, (ii)
neither Parent nor any Mortgage Loan Borrower has, to the best of its knowledge,
entered into any Mortgage Loan Document that would cause the execution, delivery
and performance by Parent Guarantor of the Parent Pledge Agreement and the
transactions contemplated by Amendment No. 12 to violate any provisions of the
CMBS Facility Documents, (iii) Mortgage Loan Special Servicer has represented to
Parent Guarantor that no confirmation from any ratings agency is required in
order for Parent Guarantor to execute, deliver and perform the Parent Pledge
Agreement, and (iv) neither Parent Guarantor nor any Mortgage Loan Borrower has,
to the best of its knowledge, entered into, or will enter into, any Mortgage
Loan Document that would entitle any of the lenders or holders of any notes,
certificates or other instruments under any of the CMBS Facility Documents to
have a right to make a claim against any of the SPE Propco Properties or the
proceeds thereof upon the payment in full of the Mortgage Loan.



--------------------------------------------------------------------------------




(e)    Parent Guarantor shall not cause or permit Mortgage Loan Borrowers (i) to
incur any additional Indebtedness in excess of the then outstanding amount of
the Mortgage Loan other than (A) a Permitted Mortgage Loan Refinancing or (B)
prior to the repayment in full of the Mortgage Loan, a refinancing of an
individual SPE Property, in each case, in accordance with Section 9.24(b)(ii)
hereof or (ii) to enter into any amendment, modification, consolidation,
restatement, supplement or wavier of any term of the Mortgage Loan Documents
which would result in provisions of the Mortgage Loan Documents, taken as a
whole, having more material restrictive or burdensome economic terms or any
termination of any Mortgage Loan Document in Agent’s reasonable determination
(other than any such termination that is effected pursuant to the terms of the
Mortgage Loan Agreement as in effect on March 24, 2016), in each case, without
the prior written consent of Agent unless such amendment, modification,
consolidation, restatement, supplement, waiver or termination is effected in
accordance with the terms of the SPE Intercreditor Agreement, but subject to
Sections 9.24(a), (b) and (c) hereof.”
2.14    Financial Consultant. Section 9 of the Loan Agreement is hereby amended
by adding a new Section 9.25 as follows:
“9.25    Consultant.
    (a) On or before March 24, 2016, Borrowers and Guarantors shall engage a
Consultant acceptable to Agent and Lenders pursuant to the Consulting Agreement,
in form and substance reasonably acceptable to Agent and Lenders. The Consulting
Agreement shall not be amended or terminated without the prior written consent
of Agent and Required Super-Majority Lenders; provided, that, if Consultant
terminates the Consulting Agreement, Borrowers and Guarantors shall have thirty
(30) days to retain a replacement Consultant acceptable to Agent and Required
Super-Majority Lenders.
(b) At the request of Agent and Lenders, Agent and Lenders may retain a
consultant or financial advisor on terms and conditions acceptable to Agent and
Lenders to advise on the business and operations of Parent Guarantor, Borrowers
and Guarantors, the cost of which shall be paid for by Borrowers and
Guarantors.”
2.15    Events of Default. Section 10.1 of the Loan Agreement is amended by
deleting the word “or” appearing at the end of Section 10.1(m), replacing the
period appearing at the end of Section 10.1(n) with “; or”, and adding a new
Section 10.1(o) as follows:
“(o) there shall be (i) a payment default after giving effect to any applicable
grace periods under the Mortgage Loan Documents with respect to a payment in an
amount greater than $50,000, (ii) the occurrence of a “Low LCR Cash Sweep
Period” (as defined in the Mortgage Loan Agreement) or (iii) an acceleration of
the Mortgage Loan.”
2.16    Indemnification. Section 11.6 is hereby replaced with the following:
“11.6 Indemnification. Each Borrower and each Guarantor shall, jointly and
severally, indemnify and hold each Agent and each Lender, and its directors,
agents, employees and counsel, harmless from and against any and all losses,
claims, damages, liabilities, reasonable costs or expenses (other than Excluded
Taxes or any other Taxes for which Borrowers are not obligated to provide
indemnification pursuant to Section 6.5 hereof) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby, including, without
limitation, any transaction related to any SPE Propco, or any act, omission,
event or transaction related or attendant thereto, including, without
limitation, any transaction related to any SPE Propco, including amounts paid in
settlement, court costs, and the reasonable fees and expenses of counsel, but
excluding any losses, claims, damages, liabilities, costs or expenses arising
from the gross negligence or willful misconduct of any indemnified Person and
excluding any indirect, consequential or punitive



--------------------------------------------------------------------------------




damages. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Borrowers and Guarantors shall pay the maximum portion which it
is permitted to pay under applicable law to Agents and Lenders in satisfaction
of indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.”
2.17    Amendments and Waivers.
(a)    Section 11.3(a)(i) of the Loan Agreement is hereby amended by replacing
subclause (H) with the following:
“(H) [Intentionally Deleted.]”
(b)    Section 11.3(a)(ii)(F) of the Loan Agreement is hereby replaced with the
following:
“(F) on and after July 15, 2017, amend, modify or waive any provision of the
definitions of Blocked Account Activation Period, Modified Adjusted Excess
Availability, Compliance Period, Financial Covenant Compliance Period , Excess
Availability or Qualified Cash. ”
(c)    Section 11.3(a) of the Loan Agreement is hereby amended by adding a new
clause (v) immediately following clause (iv) as follows:
“(v) Notwithstanding anything to the contrary contained in Section 11.3(a)
hereof, without the prior written consent of Agent and the Required Ultra
Super-Majority Lenders (A) no such amendment, waiver, discharge or termination
shall amend, modify or waive Section 9.17(a) hereof (Fixed Charge Coverage
Ratio), Section 9.23 hereof (Excess Availability covenant) and (B) from March
24, 2016 through July 15, 2017, no such amendment, waiver, discharge or
termination shall amend, modify or waive any provision of (1) the definitions of
Blocked Account Activation Period, Modified Adjusted Excess Availability,
Compliance Period, Financial Covenant Compliance Period, Excess Availability or
Qualified Cash or (2) the definition of Tranche A Loan Limit, Tranche A Loan
Maturity Date or Section 2.1(d) hereof.”
2.18    Term. The third sentence of Section 13.1(a) of the Loan Agreement is
hereby amended by adding the following phrase immediately after the reference to
Investment Account Control Agreement at the end of such sentence:
“and for any of the Obligations arising under or in connection with any Bank
Products in such amounts as the Bank Product Provider providing such Bank
Products may require (unless such Obligations arising under or in connection
with any Bank Products are paid in full in cash and terminated in a manner
satisfactory to such Bank Product Provider).”
2.19    Interpretative Provisions. Section 13.2 of the Loan Agreement is hereby
amended by adding a new clause (n) immediately following clause (m) as follows:
    “(n) All references to the term “reasonably” or “reasonable” as applied to
any conduct or determination by Agent or Lenders shall be based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth herein would act in similar circumstances at the time with the
information then available to it. Borrowers, Guarantors and Parent Guarantor
shall have the burden of proving any lack of good faith on the part of Agent or
any Lender or failure to act reasonably alleged by any Borrower or Guarantor or
Parent Guarantor at any time.”
Section 3.    Amendments to Exhibits and Schedules.
3.1    Schedule 9.14 to the Loan Agreement (Fiscal Year, Fiscal Quarter and
Fiscal Month Ending Dates) is hereby replaced with the Schedule 9.14 attached as
Exhibit A to this Amendment No. 12.



--------------------------------------------------------------------------------




3.2    Schedule 1.124 to the Loan Agreement (Revolving Loan Commitments) is
hereby replaced with the Schedule 1.1 attached as Exhibit B to this Amendment
No. 12.
3.3    Exhibit A to Amendment No. 7 (Tranche A Loan Commitments) is hereby
replaced with the Schedule 1.2 to the Loan Agreement attached as Exhibit C to
this Amendment No. 12.
3.4    A new Schedule 1.3 is added to the Loan Agreement (List of SPE Propcos)
with the Schedule 1.3 attached hereto as Exhibit D to this Amendment No. 12.
3.5    Within fifteen (15) days after the date hereof, Agent shall have
received, in form and substance acceptable to Agent, an Amended and Restated
Information Certificate, duly executed and delivered by Borrowers and Guarantors
which, immediately after such receipt by Agent, the applicable Schedules to the
existing Information Certificate as attached to the Loan Agreement shall
automatically be deemed replaced with the corresponding Schedules to such
Amended and Restated Information Certificate and so attached to the Loan
Agreement.
Section 4.    Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties, together with the representations and
warranties in the other Financing Agreements, shall survive the execution and
delivery hereof, and the truth and correctness thereof, in all material
respects, being a continuing condition of the making of any Loans by Lenders (or
Agent on behalf of Lenders) to Borrowers:
4.1    This Amendment No. 12 has been duly authorized, executed and delivered by
all necessary action on the part of Borrowers and Guarantors which are a party
hereto and is in full force and effect as of the date hereof, as the case may
be, and the obligations of Borrowers or Guarantors contained herein constitute
legal, valid and binding obligations of Borrowers and Guarantors, as the case
may be, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
4.2    The execution, delivery and performance of this Amendment No. 12 and each
other agreement or instrument to be executed and delivered by Borrowers or
Guarantors hereunder (a) are all within Borrowers’ and Guarantors’ corporate or
limited liability company powers, (b) are not in contravention of law or the
terms of Borrowers’ or Guarantors’ certificate of incorporation, by laws,
certificate of formation, operating agreements or other organizational
documentation, or any indenture, agreement or undertaking to which each Borrower
and Guarantor is a party or by which or its property are bound and (c) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of Borrowers or Guarantors, except as provided in the
Financing Agreements.
4.3    Borrowers and Guarantors have delivered to Agent true, correct and
complete copies of all of the material Mortgage Loan Documents, which Borrowers
and Guarantors represent and warrant are set forth on Exhibit F hereto. After
giving effect to the provisions of this Amendment No. 12 and the amendments to
the Mortgage Loan Documents executed and delivered on the date hereof, no
Mortgage Loan Default or Mortgage Loan Event of Default exists or has occurred
and is continuing.
4.4    All of the representations and warranties set forth in the Loan Agreement
as amended hereby, and the other Financing Agreements, are true and correct in
all material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Change) after giving
effect to the provisions of this Amendment No. 12, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Change) as of such date.



--------------------------------------------------------------------------------




4.5    After giving effect to the provisions of this Amendment No. 12, no
Default or Event of Default exists or has occurred and is continuing.
4.6    Within ninety (90) days after the date hereof (or such later date as
Agent may agree to in writing), Agent shall have received a copy of an original
of each amended or updated Mortgage Loan Document in connection with the
Seventeenth Amendment to Mortgage Loan Agreement, which Borrowers, Guarantors
and Parent Guarantor represent and warrant shall provide solely for the
extension of the maturity date of the Mortgage Loan and the Mortgage Loan Notes
to July 1, 2019 and/or the decrease in the amount of the obligations secured
under the Mortgage Loan Documents.
4.7    Within ninety (90) days after the date hereof (or such later date as
Agent may agree to in writing), Agent shall have received UCC, tax lien and
judgment lien searches for the SPE Propcos with the Delaware Secretary of State
and those jurisdictions in which an SPE Property is located, which search
results do not reflect a security interest or lien against any SPE Propcos or
its SPE Property that violates any provisions of the Mortgage Loan Documents.
4.8    Within thirty (30) days after the date hereof, a copy of an amended and
restated Limited Liability Company Agreement for each SPE Propco, certified by
the Managing Member of such SPE Propco, which shall have been amended in the
form substantially as set forth in Exhibit G hereto.
4.9    Failure of Borrowers and Guarantors to deliver, or cause to be delivered,
to Agent any of the agreements, documents or instruments set forth in Section
3.5, 4.6, 4.7 or 4.8 hereof shall constitute an Event of Default.
Section 5.    Release by Borrowers and Guarantors.
5.1    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein,
including the waiver of the requirement under the Loan Agreement that, on or
before May 1, 2016, Borrowers raise Additional Investments of not less than
$35,000,000, and the continued making of the loans, advances and other
accommodations by Lenders (or Agent on behalf of Lenders) to Borrowers pursuant
to the Loan Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Borrower and
Guarantor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent, each Lender, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Lender and all such
other parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
each of any Borrower or Guarantor, or any of its successors, assigns, or other
legal representatives and their respective successors and assigns may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any nature, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment No. 12, including,
without limitation, for or on account of, or in relation to, or in any way in
connection with the Loan Agreement, as amended and supplemented through the date
hereof, and the other Financing Agreements.
(b)    Each Borrower and Guarantor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.



--------------------------------------------------------------------------------




(c)    Each Borrower and Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above.
(d)    Borrowers and Guarantors represent and warrant that each such Person is
the sole and lawful owner of all right, title and interest in and to all of the
claims released hereby and each such Person has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.
(e)    Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
5.2    Covenant Not to Sue. Each Borrower and Guarantor, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, jointly and severally, covenants and agrees
with each Releasee that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by any Borrower or Guarantor pursuant to Section 5.1
hereof. If any Borrower or Guarantor violates the foregoing covenant, each
Borrower and Guarantor agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
5.3    Waiver of Statutory Provisions. EACH BORROWER AND GUARANTOR HEREBY
EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR
STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, EACH
BORROWER AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR PRINCIPLE SHALL
AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS RELEASE.
Section 6.    Conditions Precedent. Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 12
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 12:
6.1    Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 12 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;
6.2    Agent shall have received, in form and substance acceptable to Agent, an
executed copy of an original or executed original counterparts by electronic
mail or facsimile (with the originals to be delivered within five (5) Business
Days after the date hereof), of the following:
(a)    the Parent Guarantee, duly authorized, executed and delivered by Parent
Guarantor;
(b)    the Parent Pledge Agreement, duly authorized, executed and delivered by
Parent Guarantor;
(c)    the SPE Agreement, duly authorized, executed and delivered by Parent
Guarantor, as acknowledged by SPE Propcos, and
(d)    the SPE Intercreditor Agreement, duly authorized executed and delivered
by Mortgage Loan Servicer, SPE Propcos, Parent and BlueLinx;
6.3    each Borrower and Guarantor shall deliver, or cause to be delivered, to
Agent a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 12, which any Borrower or Guarantor is required to obtain from any
other Person, and such consent, approval or waiver shall be in a form and
substance satisfactory to Agent in its good faith determination;



--------------------------------------------------------------------------------




6.4    Agent shall have received and reviewed the Consulting Agreement, which
shall be in form and substance satisfactory to Agent and Lenders, duly executed
and delivered by BlueLinx and Consultant;
6.5    Agent shall have received, in form and substance acceptable to Agent, an
executed copy of the Seventeenth Amendment to the Mortgage Loan Agreement, dated
as of the date hereof, among SPE Propcos and Mortgage Lenders, together with
copies of the other Mortgage Loan Documents, other than the Mortgage Loan
Documents being delivered after the date hereof in accordance with Section 4.6
hereof;
6.6    Parent Guarantor shall have duly executed and delivered to Agent such UCC
financing statements and other documents and instruments which Agent in its
discretion has determined are necessary to perfect or protect the security
interests of Agent in the equity interest of the SPE Propcos under the Parent
Pledge Agreement;
6.7    all requisite corporate action and proceedings in connection with this
Amendment No. 12 and the other Financing Agreements delivered in connection
herewith and the amendments to the Mortgage Loan Agreement and other Mortgage
Loan Documents delivered in connection therewith, shall be satisfactory in form
and substance to Agent, and Agent shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or Governmental Authority (and including a copy of the
certificate of incorporation of Parent Guarantor certified by the Delaware
Secretary of State, which shall set forth the same complete corporate name of
Parent Guarantor as is set forth herein);
6.8    Agent shall have received and reviewed UCC, tax lien and judgment lien
search results for the jurisdiction of incorporation of each Borrower and
Guarantor in all applicable jurisdictions, which search results shall be in form
and substance satisfactory to Agent;
6.9    Agent shall have received, in form and substance satisfactory to Agent,
(a) copies of the original limited liability company certificates of each SPE
Propco representing 100% percent of the equity interests in each SPE Propco (in
each case together with an irrevocable proxy duly executed in blank with respect
thereto), and (b) a letter from Mortgage Loan Special Servicer that it has
received the originals of each such original limited liability company
certificate of each SPE Propco;
6.10    Agent shall have received, in form and substance satisfactory to Agent,
such opinions of counsels to Borrowers and Guarantors with respect to the
Financing Agreements and the security interests, pledges and liens of Agent with
respect to the Collateral and such other matters as Agent may request;
6.11    Agent shall have received approvals of all Lenders required to consent
to the amendments to the Loan Agreement and the other Financing Agreements, set
forth in this Amendment No. 12;
6.12    Agent shall have received projections of the monthly balance sheets,
income statements, statements of cash flows and availability of the BlueLinx and
its Subsidiaries for the period for the fiscal years ending December 31, 2016
and December 31, 2017, with assumptions and otherwise in form and substance
reasonably satisfactory to Agent;
6.13    Agent shall have received payment, or shall be authorized to charge the
Borrowers’ Loan Account for payment, of all fees set forth in any fee letter
between Agent and Borrowers with respect to the transactions contemplated by
this Amendment No. 12;
6.14    all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended by this Amendment
No. 12, shall be true and correct in all material respects (or in all respects
in the case of any representation and warranty qualified by materiality or
Material Adverse Change) on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects (or in all respects in the case of any
representation and warranty qualified by materiality or Material Adverse Change)
as of such date;



--------------------------------------------------------------------------------




6.15    all other documents and legal matters in connection with the
transactions contemplated by this Amendment No. 12 shall have been delivered,
executed, or recorded and shall be in form and substance satisfactory to Agent;
and
6.16    after giving effect to the amendment contemplated by this Amendment No.
12, no Default or Event of Default shall exist or have occurred and be
continuing.
Section 7.    Effect of this Amendment No. 12. Except as expressly set forth
herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 12 or with respect to the subject matter of this Amendment No. 12.
To the extent of conflict between the terms of this Amendment No. 12 and the
other Financing Agreements, the terms of this Amendment No. 12 shall control.
The Loan Agreement and this Amendment No. 12 shall be read and construed as one
agreement.
Section 8.    Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes set
forth in this Amendment No. 12.     
Section 9.    Governing Law. The validity, interpretation and enforcement of
this Amendment No. 12 and any dispute arising out of the relationship between
the parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
Section 10.    Binding Effect. This Amendment No. 12 shall be binding upon and
inure to the benefit of Borrowers, Guarantors, Agent and Lenders and their
respective successors and assigns.
Section 11.    Waiver, Modification, Etc. No provision or term of this Amendment
No. 12 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
Section 12.    Entire Agreement. This Amendment No. 12 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
Section 13.    Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 12.
Section 14.    Counterparts. This Amendment No. 12 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 12 by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment No. 12. Any party delivering an executed
counterpart of this Amendment No. 12 by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment No. 12.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 12 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
BORROWERS


BLUELINX CORPORATION
By: /s/ Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No. 2 Inc.,
its General Partner
By: /s/ Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


GUARANTORS


BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


BLUELINX FLORIDA HOLDING NO. 2 INC.
By: /s/ Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


BLUELINX HOLDINGS INC.
By: /s/ Shyam K. Reddy
Title: Senior Vice President, General Counsel, and Secretary


AGENT AND LENDERS


WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Agent and as a Revolving Loan Lender and Tranche A Loan Lender
By: /s/Marc J. Breier
Title: Authorized Signatory


BANK OF AMERICA, N.A., as Joint Lead Arranger, Bookrunner,
and a Documentation Agent
And as a Revolving Loan Lender and a Tranche A Loan Lender
By: /s/ Douglas Cowan
Title: Senior Vice President


JP MORGAN CHASE BANK, N.A., as a Documentation Agent
and as a Revolving Loan Lender
By: /s/ Eric A. Anderson
Title: Authorizing Officer


REGIONS BANK, as Syndication Agent and as a Joint Bookrunner and
as a Revolving Loan Lender
By: /s/ Kathy Myers
Title: Vice President


TD BAK, N.A., as a Revolving Loan Lender
By: /s/ Bethany Buetenhuys
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender
By: /s/ Heath J. Hayes
Title: Assistant Vice President

